PER CURIAM.
By petition for writ of mandamus, Randy Lavern Spencer seeks an order compelling the Columbia County Circuit Court to rule on a petition for writ of habeas corpus pending in that forum. As Spencer acknowledges, however, his appeal of an order transferring venue to Columbia County remains pending before this court. Thus, under Florida Rule of Appellate Procedure 9.130(f), the trial court is precluded from rendering a final order disposing of the petition until the pending appeal is resolved. Although the rule does provide that a lower tribunal may proceed with all other matters up to the point of rendering a final order, the trial court is under no ministerial duty to do so. Accordingly, we deny Spencer’s request for mandamus relief.
PETITION FOR WRIT OF MANDAMUS DENIED.
KAHN, VAN NORTWICK and POLSTON, JJ., concur.